Citation Nr: 0318081	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  97-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of status/post right distal clavicle resection.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

By correspondence dated in September 1998, the veteran 
clearly withdrew the claims for entitlement to service 
connection for a left knee disorder and for PTSD, which are 
the subject of the decision below.  Subsequently, he 
submitted correspondence suggesting an intent to again raise 
the issues.  In addition, he appears to have filed claims for 
benefits under paragraph 4.30 (February 1999), entitlement to 
service connection for diabetes (March 2001), and a 
entitlement to service connection for a left hand disorder, 
claimed as secondary to his service-connected right shoulder 
disability (January 1997, May 2002).  If he desires to pursue 
these issues, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of the issues, the Board has no jurisdiction of 
the issues at this time.  


FINDINGS OF FACT

1.  By correspondence dated in September 1998, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for a left knee disorder.

2.  By correspondence dated in September 1998, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a left knee disorder have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002) (as amended).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2002) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  By 
correspondence dated in September 1998, the veteran indicated 
his intent to withdraw the claims of entitlement to service 
connection for a left knee disorder and for PTSD.  As the 
veteran has withdrawn this appeal as to those two issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.


ORDER

The claim for entitlement to service connection for a left 
knee disorder is dismissed without prejudice.

The claim for entitlement to service connection for PTSD is 
dismissed without prejudice.


REMAND

With respect to the remaining claim regarding the veteran's 
right shoulder disability, a determination has been made that 
additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Please obtain the veteran's complete 
clinical records relating to his 
service-connected right shoulder 
disability from the VA Outpatient Clinic 
in Orlando, Florida, since May 2002.  

2.  Following completion of the above 
developments, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA joints 
examination to determine the nature and 
extent of his service-connected right 
shoulder disability.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should address the following 
questions:

?	Identify the nature and extent of 
the veteran's current right shoulder 
disability.
?	Report functional range of motion 
values for the right shoulder, i.e., 
that motion the veteran can achieve 
without pain.
?	If pain appears on range of motion 
testing, the examiner should state 
the point (in degrees) at which pain 
starts.
?	Describe any functional loss due to 
pain on use, weakness, excess 
fatigability, and/or incoordination 
of the right shoulder.
?	Indicate the extent of arthritis in 
the veteran's right shoulder.
?	State whether there is impairment of 
the humerus, including whether there 
is evidence of malunion, recurrent 
dislocation, fibrous union, 
nonunion, or loss of head of the 
humerus.
?	State whether right shoulder 
ankylosis is shown. 

3.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.

4.  Thereafter, the RO should 
re-adjudicate the issue on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



